FILE,~
         1~1 CLERKS OFFICE
 IUPREMI: COURT, STATE OF WAll M1QN                          This opinion was fil~
      DATf.    JAN 1 5 2015 ;                              . at ?r·oof\M on~               5   .

7ha~·5J I                                                         ~               '
                                                                  Ronald R. Carpenter
                                                                                               .
                                                                   Supr:eme Court C\erk


 IN THE SUPREME COURT OF THE STATE OF WASHINGTON


 STATE OF WASHINGTON,                     )     No. 89917-7
                                          )
                            Respondent,   )
                                          )     En Bane
 v.                                       )
                                          )
 DARCUS DEWAYNE ALLEN,                    )
                                          )     Filed         JAN 1 5 2015
                            Petitioner.   )
 _______________________ )

          FAIRHURST, J.-In November 2009, Maurice Clemmons shot and killed

 four Lakewood police officers. Darcus Dewayne Allen, the petitioner in this case,

 drove Clemmons to and from the crime scene and was charged as an accomplice.

 We must decide whether the prosecuting attorney committed prejudicial misconduct

 by misstating the standard upon which the jury may convict an accomplice. In a

 divided decision, the Court of Appeals recognized that the statements were improper

 but ultimately held that they did not amount to prejudicial misconduct. State v. Allen,

  178 Wash. App. 893, 317 P.3d 494 (2014). We reverse.

          This case presents two additional issues: (1) whether an accomplice is subject

 to a sentence outside the statutory range based on the aggravating circumstance
State vAllen, No. 89917-7


found in RCW 9.94A.535(3)(v) and (2) whether Allen was prejudiced when the trial

judge permitted spectators to wear T-shirts bearing the names of the murdered

officers. Although the prejudicial misconduct issue is dispositive in this case, we

address these two remaining issues because they are likely to arise on remand. Joyce

v. Dep 't of Carr., 155 Wash. 2d 306, 325, 119 P.3d 825 (2005).

         I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

A.     Background

       Because accomplice liability depends on whether the defendant had

knowledge the principal would commit the crime, events leading up to the murders

are summarized. This tragic story began in May 2009 when officers responded to

reports that Clemmons was throwing rocks through his neighbors' windows.

Clemmons responded violently when officers arrived at the scene, and he was

arrested for punching officers. He posted bail in November 2009, the month of the

shootings.

       Shortly after his release, Clemmons attended Thanksgiving dinner at his

aunt's house, where he expressed animosity toward the police. Specifically, he

announced that if the police arrived to look for him, he would kill them and then go

across the street to the elementary school and commit further acts of violence.

Clemmons brandished a handgun while he described these acts. Allen, who was a

friend and employee of Clemmons, was present at that dinner.


                                         2
State vAllen, No. 89917-7


       Three days later, Clemmons contacted Allen and told him they were going to

wash the company truck. With Allen driving, Clemmons directed him to a car wash

near a coffee shop in Lakewood. Upon arriving at the car wash, Allen parked the

truck, got out, and walked across the street to a minimart. During that time,

Clemmons also left the car wash and entered the coffee shop, where the shootings

occurred. When Allen returned to the truck, Clemmons appeared and told Allen that

they had to leave. Allen claimed he drove only a few blocks until he left the truck

upon discovering Clemmons was wounded. Allen also claimed that he did not know

Clemmons was going to commit the murders.

       Clemmons eventually ended up at his aunt's house, and the truck was

abandoned in a nearby parking lot. A few days later, Clemmons was killed by a

Seattle police officer. Allen was arrested shortly afterward.

B.     Allen's trial

       Allen was charged with four counts of aggravated first degree murder. The

State initially alleged multiple aggravating circumstances but eventually settled on

the aggravator under RCW 9.94A.535(3)(v). That aggravator allowed the trial court

to sentence Allen above the standard range if the jury found that (1) the victims were

police officers who were performing their official duties at the time of the offense,

(2) Allen knew the victims were police officers, and (3) the victims' status as police

officers were not elements of the offense. RCW 9.94A.535(3)(v).


                                           3
State v Allen, No. 89917-7


       During trial, several spectators wore T -shirts that said, "'You will not be

forgotten, Lakewood Police,"' followed by the names of the four murdered officers.

24 Verbatim Report of Proceedings (VRP) at 3024. Allen objected to these T-shirts

and asked that the shirts be covered. The trial court denied Allen's motion, stating

that "[j]ustice is what this trial is all about. Sometimes [there are] competing

principles. Free speech is one, public trials is another. I'm going to deny your

motion." !d. at 3027.

       The next day, spectators again arrived with the same T-shirts and Allen

renewed his objection that the court bar the individuals from wearing the T -shirts in

the courtroom. The trial court denied the motion, stating that it was "a matter of free

speech." 25 VRP at 3157.

C.     Closing argument

       The State was required to prove that Allen had actual knowledge that

Clemmons would commit the murders. During closing argument, the prosecuting

attorney initially stated the correct definition of "knowledge" as it was used in the

jury instruction. 29 VRP at 3544. He said, "[I]f a person has information that would

lead a reasonable person in the same situation to believe that a fact exists, then the

jury is permitted, but not required, to find that that person acted with knowledge."

Id. However, immediately afterward, the prosecuting attorney stated that "[f]or

shorthand we're going to call that 'should have known."' Id. at 3544-45. The


                                           4
State v Allen, No. 89917-7


prosecuting attorney went on to repeatedly and improperly use the phrase "should

have known" when describing the definition of "knowledge." !d. at 3545-46, 3548-

49, 3566, 3570.

       The prosecuting attorney also presented a slide show simultaneously with his

closing argument. This slide show repeatedly referred to the "should have known"

standard. Pl.'s Ex. 352, at 1, 5-7, 12, and 14. One slide even stated, "You are an

accomplice if: ... you know or should have lrnown," with the words "should have

known" in bold. Id. at 6.

       Allen objected to this characterization of the "knowledge" definition, but the

trial court overruled his objections, saying, "It's argument." 29 VRP at 3546. During

Allen's closing argument, Allen's attorney argued his interpretation of the statute

briefly. Id. at 3604 ("Well, read those instructions. He needed to know.").

       The prosecuting attorney made several more "should have known" comments

in rebuttal argument. Id. at 3614 ("This is the knowledge instruction. What did he

know, what should he have known. This is Instruction No.9."). Additionally, of the

four slides titled "Defendant Should Have Known," none indicated that the jury was

required to find actual knowledge. Pl.'s Ex. 354, at 3-4. Allen's attorney objected

again to th,e mischaracterization of the "knowledge" definition but was overruled.

29 VRP at 3614.




                                          5
State v Allen, No. 89917-7


D.     Jury instructions, deliberations, and verdict

       The jury received instructions that correctly stated the law regarding

"knowledge." Clerk's Papers (CP) at 2026. Particularly, instruction 9 said:

              A person knows or acts knowingly or with knowledge with
       respect to a fact or circumstance when he or she is aware of that fact or
       circumstance.
              If a person has information that would lead a reasonable person
       in the same situation to believe that a fact exists, the jury is permitted
       but not required to find that he or she acted with knowledge of that fact.

!d.

       During deliberation, the jury sent the following question to the court: "If

someone 'should have known' does that make them an accomplice?" CP at 2014.

The State recommended that the court refer the jury back to its instructions, and

Allen agreed. Allen did not request a more detailed instruction or a curative

instruction.

       The jury convicted Allen of four counts of first degree murder. The jury also

returned a special verdict form finding the aggravator alleged under RCW

9.94A.535(3)(v). Based on the aggravating circumstance, the trial court imposed an

exceptional sentence of 400 years.

       Allen appealed, and the Court of Appeals affirmed his conviction and

sentence in a divided opinion. Allen, 178 Wash. App. 893. We granted review on three

issues. State v. Allen, 180 Wash. 2d 1008, 325 P.3d 913 (2014).



                                           6
State v Allen, No. 89917-7


                                    II. ISSUES

      A.     Did the prosecuting attorney commit prejudicial misconduct by
misstating the standard upon which the jury could convict Allen?

      B.    Does the aggravator found in RCW 9.94A.535(3)(v), which is silent as
to accomplice liability, apply to a defendant charged as an accomplice?

     C.     Was Allen prejudiced when spectators at trial wore T-shirts bearing the
names of the murdered officers?

                                  III. ANALYSIS

A.     The prosecuting attorney committed prejudicial misconduct by misstating the
       standard upon which the jury could find Allen guilty

       To establish that the prosecuting attorney here committed misconduct during

closing argument, Allen must prove that the prosecuting attorney's remarks were

both improper and prejudicial. State v. Thorgerson, 172 Wash. 2d 438, 443, 258 P.3d
43 (2011).

        1.     The prosecuting attorney's statements were improper

       A prosecuting attorney commits misconduct by misstating the law. State v.

Warren, 165 Wash. 2d 17, 28, 195 P.3d 940 (2008). Here, the State concedes that the

prosecuting attorney misstated the standard upon which the jury could find Allen

had actuallmowledge.

       This concession is well taken and accepted because under Washington's

accomplice liability statute, the State was required to prove that Allen actually knew

that he was promoting or facilitating Clemmons in the commission of first degree


                                          7
State v Allen, No. 89917-7


premeditated murder. RCW 9A.08.020(3); see also State v. Shipp, 93 Wash. 2d 510,

517, 610 P.2d 1322 (1980) (Accomplice must have actual knowledge that principal

was engaging in the crime eventually charged.). While the State must prove actual

knowledge, it may do so through circumstantial evidence. Thus, Washington's

culpability statute provides that a person has actual knowledge when "he or she has

information which would lead a reasonable person in the same situation to believe"

that he was promoting or facilitating the crime eventually charged. RCW

9A.08.0 10(1 )(b )(ii).

       Although subtle, the distinction between finding actual knowledge through

circumstantial evidence and finding knowledge because the defendant "should have

known" is critical. We have recognized that a juror could understandably

misinterpret Washington's culpability statute to allow a finding of knowledge "if an

ordinary person in the defendant's situation would have known" the fact in question,

or in other words, if the defendant "should have known." Shipp, 93 Wash. 2d at 514.

However, such an interpretation subjects a defendant to accomplice liability under a

theory of constructive knowledge and is unconstitutional. Id. at 515-16. To pass

constitutional muster, the jury must find actual lmowledge but may make such a

finding with circumstantial evidence. Id. at 516.

        Here, the prosecuting attorney repeatedly misstated that the jury could convict

Allen if it found that he should have known Clemmons was going to murder the four


                                           8
State v Allen, No. 89917-7


police officers. For example, the prosecuting attorney stated that "under the law,

even if he doesn't actually know, if a reasonable person would have known, he's

guilty." 29 VRP at 3546 (emphasis added). As noted above, the "should have

known" standard is incorrect; the jury must find that Allen actually knew Clemmons

was going to murder the four police officers. The remarks were improper.

       2.     Allen was prejudiced by the improper statements

       Once we find that a prosecuting attorney's statements were improper, we must

then determine whether the defendant was prejudiced under one of two standards of

review. State v. Emery, 174 Wash. 2d 741, 760, 278 P.3d 653 (2012). "If the defendant

objected at trial, the defendant must show that the prosecutor's misconduct resulted

in prejudice that had a substantial likelihood of affecting the jury's verdict." !d.

However, if the defendant failed to object, "the defendant is deemed to have waived

any error, unless the prosecutor's misconduct was so flagrant and ill intentioned that

an instruction could not have cured the resulting prejudice." !d. at 760-61. Because

Allen objected at trial, we proceed under the first standard and ask whether there

was a substantial likelihood that the misconduct affected the jury verdict. We answer

this question in the affirmative for five reasons.

       First, the prosecuting attorney misstated a key issue of the case. Because the

charges against Allen were based on accomplice liability, what Allen knew and did

not know was critically important. The State produced no direct evidence that Allen


                                           9
State v Allen, No. 89917-7


had actual knowledge that Clemmons would commit the murders. Thus, the trial

turned on whether the State produced sufficient circumstantial evidence to allow the

jury to infer Allen had actual knowledge. A misstatement that the jury could find

Allen guilty if he should have lmown of Clemmons' criminal acts was particularly

likely to affect the jury's verdict.

        The Court of Appeals diminished the prejudicial effect of misstating the law

because the State produced sufficient circumstantial evidence to allow the jury to

find actuallmowledge. Allen, 178 Wash. App. at 901. However, deciding whether a

prosecuting attorney commits prejudicial misconduct "is not a matter of whether

there is sufficient evidence to justify upholding the verdicts." In re Pers. Restraint

ofGlasmann, 175 Wn.2d 696,711,286 P.3d 673 (2012). "Rather, the question is

whether there is a substantial likelihood that the instances of misconduct affected the

jury's verdict." Id. The Court of Appeals' reliance on the sufficiency of the evidence

is misplaced.

        Second, the misstatement of law was repeated multiple times. Repetitive

misconduct can have a "'cumulative effect."' Id. at 707 (quoting State v. Walker,

164 Wash. App. 724, 737, 265 P.3d 191 (2011)). The record reveals numerous

instances where the prosecuting attorney misstated the definition of "knowledge."

For example, during closing arguments, the prosecuting attorney stated the incorrect

standard at least five times:


                                          10
State v Allen, No. 89917-7


•      "If a person had information and a reasonable person would have known, then
       he knew. Because it's really hard to get direct evidence of somebody's
       knowledge, right?" 29 VRP at 3 545.

•      [W]hat a jury should do is look at all the facts and all the circumstances
       surrounding it and say, well, what would a reasonable person know.
             And if a reasonable person would have known that Maurice
       Clemmons was going to go in there and kill these cops, then his
       getaway driver knew that, too.
       29 VRP at 3545.

•      And under the law, even if he doesn't actually know, if a reasonable
       person would have known, he should have known, he's guilty.
              So you're an accomplice if you help another person commit a
       crime and you know or should have known that your actions are going
       to help. And Mr. Allen is an accomplice because he helped Maurice
       Clemmons commit these murders, and he knew or should have known
       that his actions were going to help those murders happen.
       29 VRP at 3546 (emphasis added).

•      "So the question becomes -- and really, the question in the case is did he know
       or should he have known. Did he know or would a reasonable person have
       known? Well, did he know? Should he have known?" 29 VRP at 3548-49.

•      "Information that would lead a reasonable person in the same situation to
       believe. He knew. And he should have known." 29 VRP at 3566.

       In addition, the prosecuting attorney displayed a slide show that repeatedly

included the "should have known" standard. See, e.g., Pl.'s Ex. 352, at 6 ("You are

an accomplice if: ... you know or should have known"). One particularly troubling

slide was titled "Should Have Known" and contained a list of mental states, the last

two of which were "Know" and "Should Have Known." Id. at 5-6. All of the mental

states were crossed out-including "Know"-except for "Should Have Known." !d.



                                           11
State v Allen, No. 89917-7


Such visual displays may be "even more prejudicial" than oral advocacy. Glasmann,
175 Wash. 2d at 708.

       During the State's rebuttal argument, the prosecuting attorney continued to

misstate the knowledge standard. 29 VRP at 3614 ("This is the knowledge

instruction. What did he know, what should he have known. This is Instruction No.

9."). The rebuttal argument was also accompanied by a slide show that contained

four slides titled "Defendant Should Have Known." Pl.'s Ex. 354, at 3-4. The sheer

amount of instances where the prosecuting attorney misstated the law heavily

indicates that Allen was prejudiced.

       The Court of Appeals and the State rely on the fact that the prosecuting

attorney initially stated the correct standard for finding actual knowledge. However,

as the Court of Appeals' dissent points out, "correctly stating the law once hardly

can compensate for misstating the law multiple other times." Allen, 178 Wash. App.

at 925 (Maxa, J., dissenting in part). Further, immediately after stating the correct

standard, the prosecuting attorney mischaracterized it as the "'should have known"'

definition of knowledge. 29 VRP at 3544-45. Thus, the jury's interpretation of the

law was tainted such that the prosecuting attorney's initially correct statement has

little weight in our analysis.

       Third, the trial court twice overruled Allen's timely objections in the jury's

presence, potentially leading the jury to believe that the "should have known"


                                         12
State v Allen, No. 89917-7


standard was a proper interpretation oflaw. See State v. Davenport, 100 Wash. 2d 757,

764, 675 P.2d 1213 (1984) (overruling timely and specific objection lends "an aura

of legitimacy to what was otherwise improper argument"). The State points out that

Allen was able to present and argue his interpretation of the law in closing

arguments. See 29 VRP at 3604 ("Well, read those instructions. He needed to

know."). But so did the defendant in State v. Cronin, 142 Wash. 2d 568, 577, 14 P.3d
752 (2000). There, the defense presented the proper interpretation of accomplice

liability during closing argument and disputed the State's interpretation. Id.

Nevertheless, we reversed the defendant's conviction because the jury was not

properly instructed. Id. at 581-82. As discussed more below, the record reveals that

the jury did not understand the definition of "knowledge," even after Allen argued

the proper interpretation.

       Fourth, and perhaps most important to our analysis, the record reveals that the

jury was influenced by the improper statement of law during deliberations. After

deliberations began, the jury sent the following question to the court: "If someone

'should have known' does that make them an accomplice?" CP at 2014. This

question indicates that the jury was unsure whether it could convict Allen using the

incorrect "should have known" standard. See Davenport, 100 Wash. 2d at 765

(reversing conviction where, among other factors, the record revealed "that the jury

was influenced, if not misled, by the prosecutor's comment"). It is possible that the


                                          13
State v Allen, No. 89917-7


jury believed Allen did not lmow Clemmons would commit murder but nevertheless

convicted him because he "should have lmown," which is the wrong standard.

       The Court of Appeals concluded that "[i]n the context of the entire closing

argument, the nuances of what Allen 'should have lmown' versus what a reasonable

person would have lmown based on the information lmown to Allen likely had no

prejudicial impact on the jury." Allen, 178 Wash. App. at 909. However, this nuance

is critically important. In Shipp, we reversed the convictions of several defendants

because it was "possible that the jury believed [that the accomplice lacked actual

lmowledge] and yet convicted him because it believed that an ordinary person would

have lmown." Shipp, 93 Wash. 2d at 517. The jury was required to find that Allen

actually lmew Clemmons would murder the four officers. Absent this finding,

Allen's conviction cannot stand.

       The State argues that the jury was told the correct version of the law in the

jury instructions, thus curing any improper statements by the prosecuting attorney.

The jury was instructed, among other things:

             The lawyers' remarks, statements, and arguments are intended to
       help you understand the evidence and apply the law. It is important,
       however, for you to remember that the lawyers' statements are not
       evidence. The evidence is the testimony and the exhibits. The law is
       contained in my instructions to you. You must disregard any remark,
       statement, or argument that is not supported by the evidence or the law
       in my instructions.

CP at 2017. With regard to lmowledge, the jury was instructed as follows:


                                         14
State v Allen, No. 89917-7


              A person knows or acts knowingly or with knowledge with
       respect to a fact or circumstance when he or she is aware of that fact or
       circumstance.
              If a person has information that would lead a reasonable person
       in the same situation to believe that a fact exists, the jury is permitted
       but not required to find that he or she acted with knowledge of that fact.

CP at 2026.

       Typically, we presume that a jury follows the instructions provided by the

court. Warren, 165 Wash. 2d at 29. However, that presumption is rebutted where the

record reflects that the jury considered an improper statement to be a proper

statement of the law. Davenport, 100 Wash. 2d at 763-64; see also State v. Teal, 152
Wash. 2d 333, 342, 96 P.3d 974 (2004) (Sanders, J., dissenting) ("Juries are presumed

to follow the instructions given by the court, but that presumption is overcome when

they are forced to 'assume' the law is different from that provided."). Here, the jury

was influenced by the improper statement and the presumption is rebutted. 1

       Finally, misconduct by the State is particularly egregious. "The prosecuting

attorney misstating the law of the case to the jury is a serious irregularity having the

grave potential to mislead the jury." Davenport, 100 Wash. 2d at 763. This is because



        1
         The State relies on a footnote in State v. Classen, 143 Wash. App. 45, 65 n.13, 176 PJd 582
(2008), for the proposition that "[a] prosecutor's misstatement oflaw in closing argument does not
warrant a new trial where the jury was properly instructed." Resp't's Suppl. Br. at 5. However,
Classen was decided on waiver grounds. 143 Wash. App. at 64-65 (defendant waived misconduct
when he raised it for the first time in a motion for new trial). Thus, the State relies on dictum.
Further, Classen acknowledged our holding in Davenport that where a record "'clearly supports
the conclusion that the jury had considered the improper statement during deliberation,"' a
misstatement ofthe law was prejudicial. !d. at 64 (quoting Davenport, 100 Wash. 2d at 764).
                                                15
State vAllen, No. 89917-7


"[t]he jury knows that the prosecutor is an officer of the State." Warren, 165 Wash. 2d

at 27. "It is, therefore, particularly grievous that this officer would so mislead the

jury" regarding a critical issue in the case. Id.

       Based on the foregoing factors, we find that there was a substantial likelihood

that the misconduct affected the jury verdict and thus prejudiced Allen.

       3.     Allen was not required to request a curative instruction

       In response to the jury's question regarding accomplice liability, the

prosecuting attorney recommended that the court refer the jury back to its

instructions. Allen agreed and did not ask for a curative instruction. Although the

State does not expressly argue that Allen waived his claim, the State notes that Allen

could have requested a curative instruction but failed to do so. Resp't's Suppl. Br. at

9. This is not relevant to our analysis. The standard we use to assess prejudice is not

whether Allen should have asked for a curative instruction but, rather, whether the

prosecuting attorney's misconduct had a substantial likelihood of affecting the jury's

verdict. Emery, 174 Wash. 2d at 760-61. Allen is required to request a curative

instruction only if he did not timely object. Id. A defendant properly preserves the

issue for appeal when he objects immediately. Classen, 143 Wash. App. at 64.

       The State cites State v. Binkin, 79 Wash. App. 284, 905 P .2d 673 (1995), and

Warren, 165 Wash. 2d at 17, for the proposition that "[i]f a curative instruction could




                                             16
State v Allen, No. 89917-7


have cured the error and the defense failed to request one, then reversal is not

required." Resp't's Suppl. Br. at 3.

       In Binkin, it is not clear whether the defendant objected during trial. However,

the Binkin court relied on State v. Hoffman, 116 Wash. 2d 51, 804 P .2d 577 ( 1991 ),

which is distinguishable from the present case. Binkin, 79 Wash. App. at 293-94. In

Hoffman, the defendant both failed to object and failed to request a curative

instruction. 116 Wash. 2d at 93. Conversely, Allen made two timely objections during

the prosecuting attorney's closing and rebuttal arguments. The distinction is

important because we have noted that if a "defendant fails to object or request a

curative instruction at trial, the issue of misconduct is waived." Thorgerson, 172
Wash. 2d at 460-61 (Chambers, J., dissenting) (emphasis added).

       In Warren, the prosecuting attorney misstated the burden of proof during

closing argument. 165 Wash. 2d at 23. After three objections by the defense, the judge

gave a sua sponte curative instruction. Id. at 23-24. But for the instruction, we would

not have hesitated "to conclude that such a remarkable misstatement of the law by a

prosecutor constitute[ d] reversible error." !d. at 28. Because the defense never

requested the instruction in Warren, it is difficult to use our decision there to fault

Allen here.

        In sum, the prosecuting attorney's statements were improper. Because there

was a substantial likelihood that the improper statements affected the jury's verdict,


                                           17
State v Allen, No. 89917-7


we hold that the prosecuting attorney committed prejudicial misconduct. We reverse

the Court of Appeals and remand for a new trial.

       Although the prosecutorial misconduct committed at trial is dispositive, we

address the aggravating circumstances and spectator T-shirt issues because they are

likely to arise on remand. Joyce, 155 Wash. 2d at 325.

B.     The aggravating circumstance in RCW 9.94A.535(3)(v) may apply to Allen

       A trial court may impose a sentence above the standard range if a jury finds

certain aggravating circumstances. RCW 9.94A.535(3). Here, to satisfy the

aggravator under RCW 9.94A.535(3)(v), the State alleged and the jury found the

requisite elements, specifically, that the crimes were committed against police

officers who were performing their official duties at the time of the crime and the

defendant knew that the victims were police officers. As a result, the trial court

imposed an exceptional sentence of 400 years.

       Allen argues on appeal that he is not subject to an exceptional sentence

because the aggravator in RCW 9.94A.535(3)(v) does not expressly state that it

applies to accomplices. Conversely, the State argues that an accomplice is sentenced

to the same extent as the principal unless the language of the particular aggravator

reveals a legislative intent that the aggravator applies only to the principal.

        We reject both of these arguments and clarify that, on remand, Allen is subject

to an exceptional sentence so long as the jury makes the requisite findings to satisfy


                                           18
State v Allen, No. 89917-7


the elements ofRCW 9.94A.535(3)(v) and such findings are based on Allen's own

misconduct.

       To determine whether an aggravator applies to an accomplice, we first look

to the statute providing the aggravator for express triggering language. State v.

McKim, 98 Wn.2d Ill, 116, 653 P.2d 1040· (1982), superseded by statute,

·Sentencing Reform Act of 1981, chapter 9.94A RCW, as recognized by State v.

Silva-Baltazar, 125 Wash. 2d 472, 481, 886 P.2d 138 (1994)). 2 If the aggravator

contains express triggering language applying it to accomplices, then it clearly

applies and our analysis ends. See, e.g., RCW 9.94A.533(3) (applying enhancement

to sentence if "the offender or an accomplice was armed with a firearm" (emphasis

 added)).

       However, the aggravator need not contain express triggering language. If

 there is no express triggering language, we then look to the defendant's own actions

 to form the basis for the aggravator. McKim, 98 Wash. 2d at 117. Under this analysis,

 "[i]t is of no. consequence whether [the accused] is a principal or an accomplice."

 Silva-Baltazar, 125 Wash. 2d at 487 (Madsen, J., concurring). Rather, it is the




        2
         McKim was superseded by statute when the legislature added explicit triggering language
 that applied the relevant sentencing enhancement to accomplices. Silva-Baltazar, 125 Wash. 2d at
 481. However, we have reaffirmed McKim's treatment of sentencing enhancements in the context
 of accomplice liability. State v. Davis, 101 Wash. 2d 654, 658,682 P.2d 883 (1984).
                                               19
State v Allen, No. 89917-7


defendant's own misconduct that is determinative. Id. If the defendant's own

conduct satisfies the elements of the aggravator, then the aggravator applies.

       This approach is grounded in McKim, where we addressed whether the deadly

weapon enhancement could apply to an accomplice who was not personally armed

during the commission of the offense. 98 Wash. 2d at 112. We first looked to

Washington's accomplice liability statute and noted that unlike the prior version of

the accomplice liability statute, the new statute did not explicitly provide for

"'punishment' of an accomplice to the same extent as the principal." Id. at 116. 3

Thus, the new accomplice liability statute did not automatically apply sentencing

enhancements to accomplices. !d. Rather, because an accomplice was "equally liable

only for the substantive crime-any sentence enhancement must depend on the

accused's own misconduct." Id. at 117. We therefore turned to the operative

language of the sentencing enhancement to determine whether the enhancement

applied to the defendant.

       The operative language of the sentencing enhancement in McKim required a

finding that the accused was armed with a deadly weapon. Jd. at 116. Because we

determined that an accomplice could be considered armed if he was actually armed



        3
         The old accomplice liability statute, REM & BAL. CODE § 2260, provided in pertinent part,
"Every person concerned in the commission of a felony ... whether he directly commits the act
constituting the offense, or aids or abets in its commission, and whether present or absent ... is a
principal, and shall be proceeded against and punished as such." (Emphasis added.)

                                                20
State vA!len, No. 89917-7


or had knowledge that the principal was armed, it followed that the accomplice's

sentence could be enhanced under the operative language of the statute. I d. at 117.

       Following our decision in McKim, the legislature added explicit triggering

language to the deadly weapon enhancement that automatically applied the

enhancement to accomplices. Silva-Baltazar, 125 Wash. 2d at 481. Notably, the

legislature did not alter the accomplice liability statute to allow sentencing of

accomplices to the same extent as principals. Thus, McKim's approach to

accomplice liability for sentencing enhancements remains sound. State v. Davis, 101
Wash. 2d 654, 658, 682 P.2d 883 (1984) (reaffirming McKim's distinction between

accomplice liability for substantive crime and sentencing enhancements).

       Here, the court sentenced Allen to an exceptional sentence based on the

aggravator found in RCW 9.94A.535(3)(v). That statute contains no express

triggering language automatically authorizing an exceptional sentence for

accomplices. Therefore, Allen's own misconduct must form the basis upon which

the exceptional sentence applies. The operative language of the statute here allows

the court to sentence Allen above the standard range if"[t]he offense was committed

against a law enforcement officer who was performing his or her official duties at

the time of the offense, the offender knew that the victim was a law enforcement

officer, and the victim's status as a law enforcement officer is not an element of the




                                          21
State v Allen, No. 89917-7


offense."    RCW      9.94A.535(3)(v). 4 An         exceptional     sentence     under    RCW

9.94A.535(3)(v) may be imposed on remand if the jury finds the required elements

based on Allen's own misconduct.

C.     On remand, the trial court must ensure that any spectator display does not
       result in prejudice to Allen

       Allen claims that T -shirts worn by spectators during the trial resulted in

prejudice. A defendant has a fundamental right to a fair trial. U.S. CONST. amends.

VI, XIV, § 1. "The constitutional safeguards relating to the integrity of the criminal

process . . . embrace the fundamental conception of a fair trial, and . . . exclude

influence or domination by either a hostile or friendly mob." Cox v. Louisiana, 379
U.S. 559, 562, 85 S. Ct. 476, 13 L. Ed. 2d 487 (1965). When a party challenges a

spectator display, we must decide whether the courtroom scene presented to the jury

was so inherently prejudicial as to pose an unacceptable threat to the defendant's

right to a fair trial. Holbrook v. Flynn, 475 U.S. 560, 570, 106 S. Ct. 1340, 89 L. Ed.
2d 525 (1986). Silent showings of sympathy or support do not pose an unacceptable




        4The text of the particular aggravator here refers to the "offender" as opposed to the
"defendant." The overwhelming majority of RCW 9.94A.535 refers to "defendant," substituting
the word "offender" only eight times. It is unclear why the legislature chose to use "offender" in
some aggravators and "defendant" in others. Nevertheless, "offender" is defined as "a person who
has committed a felony established by state law and is eighteen years of age or older" and "the
terms 'offender' and 'defendant' are used interchangeably" throughout the SRA. RCW
9.94A.030(34). Thus, "offender" as used in the present case refers to Allen, not Clemmons. This
reflects the jury's special verdict form, which states that "the defendant [knew] the victim was a
law enforcement officer." 31 VRP at 3643 (emphasis added).
                                               22
State v Allen, No. 89917-7


threat to the defendant's right to a fair trial so long as the display does not advocate

for guilt or innocence. State v. Lord, 161 Wn.2d 276,280, 165 P.3d 1251 (2007).

       For example, in Lord, spectators wore buttons for three days of a month-long

trial. Id. at 282. The buttons were approximately two and one-half inches in diameter

and bore an in-life picture of the victim with no writing. ld. We determined that a

juror could reasonably understand this display as a sign of loss and "not

automatically find it inherently prejudicial or as urging conviction of defendant." I d.

at 286. Because the buttons did not bear any message regarding guilt or innocence,

they were permissible. ld. at 289. Similarly, we held in In re Personal Restraint of

Woods, 154 Wn.2d 400,417-18, 114 P.3d 607 (2005), that black and orange ribbons

were not inherently prejudicial because the ribbons did not advocate for Woods'

guilt or innocence. Rather, these remembrance ribbons amounted to silent showings

of support.ld.

       Conversely, in Norris v. Risley, 918 F.2d 828, 830 (9th Cir. 1990), spectators

wore buttons that said, '"Women Against Rape"' with the word "Rape" underlined

with a broad red stroke. The Ninth Circuit held that the buttons were inherently

prejudicial because the wording on the buttons implied the defendant was guilty. ld.

at 832 (calling the display "guilt suggestive buttons").

        Based on the limited information in the record, it was unlikely that the t-shirts

were inherently prejudicial. The T-shirts bore a message that said, "'You will not be


                                            23
State vAllen, No. 89917-7


forgotten, Lakewood Police"' followed by a list of the victims' names. 24 VRP at

3024. Similar to the buttons in Lord and the ribbons in Woods, this message does

not advocate for a message of guilt or innocence. Rather, the shirts were merely a

silent showing of sympathy for the victims. We "presume that the jurors we entrust

with determining guilt both understand, and have the fortitude to withstand, the

potential influence from spectators who show sympathy or affiliation." Lord, 161
Wash. 2d at 278.

       Contrary to Allen's arguments, the mere presence of words does not make a

spectator display inherently prejudicial. Allen attempts to distinguish Lord and

Woods on the basis that the displays there did not involve text and the spectator

display here contained a textual message. However, Lord and Woods did not turn

on the lack of words but, rather, on the fact that the spectator display did not advocate

for a message of guilt or innocence.

       We note that the record is not sufficiently developed to properly review the

trial court's decision. Under Flynn, Lord, and Woods, we are required to consider

the courtroom scene presented to the jury. On remand, we advise the trial court to

look to such factors such as how many spectators are wearing the shirts, the size of

the font, how close the spectators were to the jury, and whether the jury could make

out the writing on the shirts. Further, any message must be scrutinized to determine




                                           24
State vAllen, No. 89917-7


whether it advocates for Allen's guilt or innocence, as such a message may violate

Allen's right to a fair trial.

                                 IV. CONCLUSION

       The prosecuting attorney committed prejudicial misconduct by misstating

the proper standard upon which the jury could find Allen acted with knowledge.

We reverse the Court of Appeals and remand for a new trial.




                                        25
State vAllen, No. 89917-7




WE CONCUR:




                            26